COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


LAURA BURNSIDE BARBER

v.   Record No. 1010-95-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
OSCAR MARION BARBER                               NOVEMBER 28, 1995


            FROM THE CIRCUIT COURT OF MIDDLESEX COUNTY
                       John M. Folkes, Judge
            (Theresa Rhinehart, on brief), for appellant.

            (Jeffrey M. Steingold, on brief), for appellee.



     Laura Burnside Barber appeals the decision of the circuit

court denying her motion for rehearing.   The commissioner found,

and the circuit court confirmed, that Laura had fraudulently

induced Oscar Marion Barber to convey to her his interest in

jointly-owned property.    On appeal, Laura contends the trial

court erred in refusing to admit into evidence a letter

supporting her position.    Upon reviewing the record and briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

     "Whether to reopen a case lies within the sound discretion

of the trial judge."    Minor v. Commonwealth, 16 Va. App. 803,

805, 433 S.E.2d 39, 40 (1993).   Laura admits the letter does not

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
qualify as after-discovered evidence.   Therefore, the matter was

solely in the trial court's discretion, and we cannot say that

the trial court abused that discretion by refusing to reopen the

hearing to allow into evidence a letter which Laura had in her

possession during each of the several hearings.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                   Affirmed.




                                2